FORD, District Judge.
This is a claim for salvage. On April 27, 1947, the oil screw fishing vessel Josephine & Margaret was dragging off the coast of Maine when a crankshaft bearing .began burning. The master and the en.gineer determined that more serious damage to the engine would result from further operation, and radioed to the fishing vessel Angie & Florence for a tow to Portland.
At about 8 P.M., the Angie and Flor- ■ ence took the Josephine & Margaret in tow .25 miles off Portland, and docked her at Portland at about 1 A.M.
The engineer of the Josephine & Margaret could have secured cylinder #3 at sea . and thus the vessel might have limped into port. Repair of the bearing could not have been effectively accomplished at sea because of the lack of a necessary tool. Sails -were available for an emergency and the master testified that he could have brought her in on sails although he had no experience with sails.
The sea was rough enough to decide all of the eight fishing vessels in the locality to lay into port for the night. The wind was southeasterly and blowing 11 to 16-miles per hour. The sky was cloudless. The temperature varied from 38° to 50°.
It is clear that the Josephine & Margaret was in no great danger, but there was some slight danger, as well as a reasonable apprehension of danger to the vessel and crew. This renders the case one of salvage., albeit a low grade of salvage, rather than towage. The Emanuel Stavroudis, D.C., 23 F.2d 214; The Leonie O. Louise, 5 Cir., 4 F.2d 699; The Lowther Castle, D.C., 195 F. 604.
'The Angie & Florence is a dragger, 57 gross tons, 19 net tons, 77 feet in length, 17.7 feet in breadth, with a depth of 7.4 feet. It is stipulated to be worth $27,500 for the purposes of this case, and had three days fish in her hold worth about $1500. The Josephine & Margaret is registered at 62 gross tons, 34 net tons, is 79 feet in length, 18 feet in breadth, and 8.7 feet in depth. Her stipulated value is $35,000, and at the time of the incident involved here she held about $500 worth of fish.
As a result of the towage operation, the Angie & Florence sustained injuries to her stern and to her towing gear because of the rough condition of the sea and the difficulty of towing the larger vessel, which tended to veer off course and thereby exert, through the tow-line, an undue strain on the stern of the Angie & Florence. It is stipulated by the parties that this damage amounted to $200.
The Angie & Florence lost no fishing time immediately after the incident involved here, but resumed fishing the following morning. However, some months later, in September, 1947, she was laid up two weeks for repairs to the stern. At the same time other damages resulting from a collision in July or August, 1947, were repaired. Still later, she required three more days of work on her stern. The record contains evidence of earnings of the ship during the period. I find that the detention was only *406partly caused by the salvage operation of April 27.
This salvage service was of a rather low order. The risk, labor, and time involved were slight; the danger to the salvaged ship was also slight. However, the damage proximately resulting to the salvor ship, and the detention necessitated by the damage, must be considered. Atlantic Transport Co. v. United States, 42 F.2d 583, 70 Ct.Cl. 33; The Benison, D.C., 36 F. 793.
Considering all the facts of' the case, I make an award of $1000. Of this amount $200 goes to the owners of the vessel. The remainder will be divided between the vessel, the master, and the crew in accordance with the 60-40 lay in effect among the fishermen involved, that is: 40'% to the vessel, of which amount 10% goes to the master; and 60% to the master and crew, share alike.